DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.      	Claims 1-7 and 10 are pending.	
Information Disclosure Statement (IDS)
3.	The information disclosure statement (IDS) submitted on July 1, 2021, March 26, 2021, January 29, 2020, May 31, 2019 and January 30, 2019 is being considered by the examiner.
4.	Figures 2 and 3A are directly related to the claimed invention.

    PNG
    media_image1.png
    544
    568
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    537
    888
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1, 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over DECARREAU et al. (US 2019/0174377 A1) in view of Davis (US 2007/0281697 A1).
	Regarding claims 1, 4 and 10, DECARREAU et al. discloses a target radio access network (RAN) node, a source radio access network (RAN) node and a method in a target radio access network (RAN) node associated with a bearer-less network, the method comprising:
	receiving, from a core network, a handover request message requesting a handover of a radio terminal from a bearer-based network to the bearer-less network, the handover request message including flow information related to at least one session to be established in the bearer-less network in order to transfer at least one packet flow of the radio terminal ([0030]: “In the example of FIG. 3, the core network 305 may send the source LTE base station 312 an end marker indication 310 A-B for each radio bearer.  In the example of FIG. 3, the core network 305 (e.g., a serving gateway, an anchor node, and/or network node) may determine that the user equipment 220 being handed over to target base station 316 has 2 radio bearers, so the core network 305 may send via path 398 end marker indication 310 A-B.
the source base station may forward end marker indications 310A-B to the target 5G base station 316, when forwarding via forwarding path 399 to the target base station is enabled.”).
	DECARREAU et al. differs from the claimed invention in that DECARREAU et al. fails to disclose sending to the core network, in response to the handover request message, a handover request acknowledge message containing a Target to Source Transparent Container, wherein the Target to Source Transparent Container includes radio resource configuration information derived from the flow information and is to be forwarded to a source RAN node associated with the bearer-based network through the core network.

    PNG
    media_image3.png
    740
    569
    media_image3.png
    Greyscale

	Davis, in the same field of invention, discloses a method of packet switched handover in a mobile communication system comprises a target base station receives a handover request message and send to the core network, in response to the handover 
	Note that the Source to Target Transparent Container is an information element that is used to transparently pass radio related information from the handover source to the handover target through the EPC; it is produced by the source RAN node and is transmitted to the target RAN node.
	
    PNG
    media_image4.png
    575
    903
    media_image4.png
    Greyscale

	It would have been obvious to those having ordinary skills in the art before the effective filing date of the claimed invention to combine Davis with DECARREAU et al. so that the handover command parameters maybe packaged in a target to source transparent container.
Allowable Subject Matter
7.	Claims 2-3, 5-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDA H PHAM whose telephone number is (571)272-3135.  The examiner can normally be reached on 571-272-3135.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BRENDA H. PHAM
Primary Examiner
Art Unit 2412


/BRENDA H PHAM/Primary Examiner, Art Unit 2412